 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 456 
Tidewater Construction Corp. 
and International Un-
ion of Operating Engineers, Local No. 147 a/w 
International Union of Operating Engineers, 
AFLŒCIO.  
Case 5ŒCAŒ25463 
March 17, 2004 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND WALSH  On May 2, 2001, the National Labor Relations Board, 
by a three-member panel,
1 issued a decision in this pro-
ceeding, finding that the Resp
ondent did not violate Sec-
tion 8(a)(3) and (1) of the Act by refusing to consider 
hiring certain former employees as temporary replace-
ments during a lockout.  333 NLRB 1264.  The Board, 
therefore, dismissed the complaint in its entirety.  Mem-

ber Liebman dissented. 
The Union filed a petition for review with the United 
States Court of Appeals for the District of Columbia Cir-

cuit.  On July 9, 2002, the 
court vacated the Board™s de-
cision, and remanded the case to the Board for further 

proceedings consistent with its opinion.  
International 
Union of Operating Engineers v. NLRB
, 294 F.3d 186. 
By letter dated November 22, 2002, the Board notified 
the parties that it had accepted the remand and invited the 

parties to file statements of position.  The Respondent, 
the General Counsel, and the Union filed statements of 
position. 
The Board, by a three-member
 panel, has reconsidered 
this case in light of the court™s remand and the parties™ 

statements of positions.  For the reasons discussed below, 

we have decided to reverse 
the Board™s orig
inal decision and find the 8(a)(3) and (1) violation as alleged. 
The relevant facts may be summarized briefly.  The 
Respondent is a construction industry employer whose 

operating engineer employees se
lected the Union as their 
collective-bargaining repres
entative in an election con-
ducted by the Board in March 1994. 
Collective-bargaining negotiations began immediately 
after the Union was certified, but reached impasse by 
October 1994, and resulted in an economic strike.  The 
strike lasted until December 1994 when the Union of-

fered unconditionally, on behalf of 25 named strikers, to 
return to work.  The Respondent declined the Union™s 
offer and imposed a lockout of unit employees pending 

the Union™s acceptance of the fi
nal contract offer that the 
Respondent had submitted to the Union prior to the 

strike. The Respondent composed a list of individuals not to 
be hired during the lockout.  The list included the names 
                                                          
                                                           
1 Chairman Truesdale and Members Liebman and Hurtgen. 
of the 25 strikers for whom the Union had made an un-

conditional offer to return to work.  It was the Union™s 
understanding that these 25 strikers were the only indi-
viduals being locked out.  ﬁUnbeknownst to the Union, 

however,ﬂ the lockout list also included ﬁall the employ-
ees [on the Excelsior
 list] who were eligible to vote in 
the representation election 
conducted 9 months ear-
lier . . . .ﬂ  333 NLRB at 1268.
2  There is no dispute that 
all those on the lockout list were known by the Respon-
dent to be members of the Union. 
The Respondent asserted during the unfair labor prac-
tice hearing that its lockout list contained only the names 

of the 25 strikers and those on the 
Excelsior list.  By the 
end of the hearing, however, the Respondent conceded 

that the lockout list contained the names of 16 additional 

individuals who were neither strikers nor named on the 
Excelsior list.  The Respondent proffered several reasons 
for the inclusion of some of these names on the lockout 
list, but, ultimately, was unable to explain the inclusion 
of 10 of the 16 additional names. 
During the lockout, the Re
spondent placed classified 
advertisements in local newspapers seeking applicants 

for employment.  The Respo
ndent hired 40 unit replace-
ment employees, none of whom were on the lockout list 
or were known by the Respondent as members of the 
Union at the time they were hi
red.  One of those hired, 
however, was Terry Williams, a business representative 
of the Union.  Approximately 2 days after reporting to 
work, Williams was recognized by one of the Respon-
dent™s job superintendents, who asked Williams whether 
he was the ﬁonly one that slipped through the cracks.ﬂ
3Among those who applied for work in response to the 
job advertisements were six union members whose 
names were on the 
Excelsior list and, hence, on the lock-
out list.
4  The Respondent told th
em there was no work 
available and refused to cons
ider them for employment.  
They were not told that their inclusion on the lockout list 
was the reason they were not being considered for hire. 
In its original decision, 
the Board dismissed the com-
plaint allegation that the lockout was unlawful and that 

the Respondent violated Section 8(a)(3) and (1) by refus-

ing to consider for employment the six union members 
on the 
Excelsior
 and lockout lists who applied for work.  
In agreement with the judge,
 a Board majority rejected 
the argument that the lockout was unlawful insofar as it 
 2 An Excelsior list is a list of employees e
ligible to vote in a repre-
sentation election conducted by the Board.  
Excelsior Underwear, 156 
NLRB 1236, 1239Œ1240 (1966). 
3 Steven Corbett was the only other union member who was hired 
during the lockout, but it is undisputed that the Respondent did not 
become aware of his union status until after he was hired. 
4 The six applicants were Claren
ce Ellers, DeAnn Roche, Donald 
Savage, George Stapleford, Ronald
 Thompson, and Bruce Trauger. 
341 NLRB No. 55 
 TIDEWATER CONSTRUCTION CORP
. 457
extended beyond the 25 curr
ent employees who struck, 
to encompass former employees on the 
Excelsior list, including the six job applicants.  The Board majority 
found that, although the Resp
ondent knew th
at everyone 
on the 
Excelsior list was a union member, having hired 
them from the Union™s hiring hall, the Respondent did 

not lock them out for the unlawful reason that they were 

union members but, rather, for the lawful reason that 
they reasonably could be considered bargaining unit 
members who supported the Union™s bargaining position.  
Accordingly, in concluding that the six job applicants 
were lawfully locked out, rather than denied considera-
tion for employment in violation of Section 8(a)(3), the 
Board majority stated that it could ﬁnot join . . . dissent-
ing colleague [Member Liebman] in finding that the Re-

spondent™s lockout of those on the [
Excelsior
] list re-veal[ed] a discriminatory antiunion purpose rather than a 

legitimate purpose of pressuring the Union and those 

who support it to accept the Respondent™s terms for a 
collective-bargaining agreem
ent.ﬂ  333 NLRB at 1265. 
In dissent, Member Liebman would have found that 
the Respondent™s extension of the lockout to all of its 

former employees on the 
Excelsior
 list ﬁwent well be-
yond bringing legitimate economic pressure to bear in 
support of its bargaining demands . . . [and, thus] failed 
to establish that its conduct had a legitimate business 
justification.ﬂ  333 NLRB at 1266.  Because, in her view, 

the evidence also demonstrated that the inclusion of the 
six applicants in the lockout was motivated by antiunion 
considerations, i.e., ﬁthe applicants™ membership in and 
perceived support for the 
Union,ﬂ Member Liebman 
would have found that the Respondent™s refusal to con-

sider the six applicants for employment violated Section 
8(a)(3) and (1).  Id. at 1267. 
In vacating the Board™s d
ecision, the D.C. Circuit 
ﬁh[e]ld that the Board failed adequately to explain why 
evidence presented by the Union did not demonstrate that 
[Respondent] had unlawfully refused to consider the ap-

plicants due to antiunion animus.ﬂ  
Operating Engineers 
v. NLRB,
 supra, 294 F.3d at 187.  The court found that, 
ﬁ[i]n particular, the Board failed adequately to consider 

three indications that [Respondent] was motivated by 
antiunion animus.ﬂ  Id. at 189.
  ﬁFirst,ﬂ the court agreed 
with the Union that the ﬁBoa
rd unreasonably disregarded 
[Respondent™s] inability to explain why 10 of the 16 in-

dividuals who were neither strikers nor on the 
Excelsior list were included on the lockout list.ﬂ  Noting that the 
Board™s justification for refusing to infer union animus 
from this failed explanation was because there was no 
evidence that the 10 were union members or applied for 

employment, the court stated that: 
[w]hether the 10 applied for employment, however, is 

irrelevant to whether their unexplained inclusion on the 
list bespeaks antiunion animus.  Indeed, it is also irrele-
vant whether they were actually members of the Union, 

so long as [Respondent] thought they were.  [Id. at 
189Œ190.] ﬁSecond,ﬂ the court noted that
 the Respondent ﬁfalsely 
told each of the applicants ‚there was no work available™ 

rather than telling them that they were locked out, as it 
now claims they were.ﬂ  Id
. at 190.  Citing Board prece-
dent which would support an inference that the Respon-
dent™s false statements concea
led an unlawful motive, the 
court questioned why the Board did not find that the Re-

spondent™s ﬁmisrepresentationﬂ constituted evidence of 
union animus.  Id. 
Finally, the court found that the Board failed to explain 
adequately why the Respondent™s lockout of everyone on 

the ﬁoutdatedﬂ 10-month old 
Excelsior list did not also 
evidence union animus.  294 F.3d at 191.  In this regard, 
the court pointed out that 
the Respondent knew that eve-
ryone on that outdated list 
was a union member and que-
ried why the Board did not ﬁrequire the use of an updated 

listﬂ that was compiled closer in time to the lockout.  Id. 
DISCUSSION 
This case involves a lockout in response to union ef-
forts to obtain a contract.  Notwithstanding the lockout, 
the Respondent hired some employees.  The issue is 

whether the Respondent, in refusing to consider hiring 
certain job applicants, was 
motivated
 by union animus.  
As the D.C. Circuit explained in another lockout case: 
An employer does not violate section 8(a)(3) every 

time it acts in a manner that may affect union activity.  
Rather, an employer™s action violates section 8(a)(3) 
only if it acts specifically with the intent or purpose of 
encouraging or discouraging union membership.  Thus, 

ﬁa finding of a violation under this section will nor-
mally turn on the employer™s motivation.ﬂ 
International Paper Co. v. NLRB
, 115 F.3d 1045, 1048 
(1997), citing 
American Ship Bldg. v. NLRB
, 380 U.S. 300, 
311 (1965). 
In 
NLRB v. Great Dane Trailers
, 388 U.S. 26 (1967), 
the Supreme Court articulated
 guidelines for assessing 
employer motivation in the context of asserted 8(a)(3) 
violations.  Specifically, the 
Court explained that there 
are two categories of discriminatory conduct which, de-
pending on the nature of their impact on employee rights, 
require a different analysis in assessing employer moti-

vation. 
First, if it can reasonably be concluded that the em-

ployer™s discriminatory conduct was ﬁinherently de-

structiveﬂ of important employee rights, no proof of an 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 458 
antiunion motivation is needed and the Board can find 
an unfair labor practice even if the employer introduces 
evidence that the conduct was motivated by business 
considerations.  Second, if the adverse effect of the dis-

criminatory conduct on employee rights is ﬁcompara-
tively slight,ﬂ an antiunion motivation must be proved 
to sustain the charge 
if the employer has come forward 
with evidence of legitimate and substantial business 
justifications for the conduct. 
NLRB v. Great Dane Trailers
, 388 U.S. at 34 (emphasis in 
original). 
In her dissenting opinion in the Board™s original deci-
sion, Member Liebman analy
zed the Respondent™s con-
duct under the ﬁcomparativel
y slightﬂ prong of the 
Court™s 
Great Dane
 analysis.  For the purpose of our 
analysis, we too shall treat the Respondent™s conduct as 

having a comparatively slight 
impact on employee rights.  
As the Court made clear in Great Dane
, an employer 
whose conduct has a comparatively slight impact on em-

ployee rights can avoid liab
ility under Section 8(a)(3) if 
it comes forward with a ﬁlegitimate and substantial busi-
ness justification []ﬂ for its actions.  388 U.S. at 34.  But 
even if the employer meets th
is threshold burden, a viola-
tion will still be found if the evidence establishes that the 
employer acted with antiunion motivation.  Id.  As the 
D.C. Circuit explained in 
International Paper Co. v. 
NLRB, supra, 115 F.3d 1052 at fns. 5 and 6, ﬁ[i]f an em-
ployer commits a violation with comparatively slight 
effects but produces evidence of a substantial and busi-
ness justification it may yet violate section 8(a)(3) if 

there is ‚an affirmative showing of improper motiva-
tion.™ﬂ 
As described above, the court in this case held that the 
ﬁBoard failed adequately to consider three indications 
that [Respondent] was motivated by antiunion animus.ﬂ  

294 F.3d at 189.  Accordingly, under the ﬁcomparatively 
slightﬂ 
Great Dane
 analysis, we shall assume, arguendo, 
that the Respondent satisfied its business justification 
defense for failing to consider the six job applicants for 
employment during the lockout, and proceed directly to 
the question whether an 8(a)
(3) violation nonetheless 
should be found based on the indicators of possible anti-
union animus cited by the court. 
Having reconsidered the case in light of the court™s de-
cision, we find that the Respondent™s treatment of the six 
job applicants was unlawful.  In finding the violation, we 
assume arguendo that the Respondent could lock out 

employees on the basis of their being in the unit, and that 
those employees on the Respondent™s 
Excelsior
 list fell 
within that category.  Howeve
r, as discussed below, the 
Respondent™s lockout and refusal to consider the six job 

applicants for employment was on the basis of their un-
ion membership, a protected ac
tivity that is not necessar-
ily congruent with unit memb
ership.  We therefore con-
clude that the Respondent™s conduct was motivated by 
animus toward union members.  Chief among our rea-

sons for this conclusion is the second indicator of the 
Respondent™s possible union animus discussed by the 
courtŠthe false statements ma
de to the six when they 
applied for work that they would not be hired because of 
a lack of available jobs.  The court questioned why, 
ﬁ[f]rom this misrepresentation,ﬂ the Board declined, even 

though it could have legally done so, to infer an unlawful 
motive by the Respondent.  We make that inference now. 
The Board has long applied the maxim, first articulated 
by the Ninth Circuit in 
Shattuck Denn Mining Corp. v. 
NLRB, 362 F.2d 466 (1966), and adopted by the Board in 
Wright Line
, 251 NLRB 1083, 1088 fn. 12 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981) that: 
If [a trier of fact] finds that the stated motive for a dis-
charge is false, he certainly can infer that there is an-
other motive.  More than that, he can infer that the mo-
tive is one that the employer desires to concealŠan 

unlawful motiveŠat least where . . . the surrounding 
facts tend to reinforce that inference. 
Shattuck Denn
, 362 F.2d at 470.  By definition, an em-
ployer™s proffer of a lawful, but
 false, reason for an alleged 
act of Section 8(a)(3) discrimination constitutes evidence 
that the proffered lawful reason was pretextual, i.e. it either 
did not exist or was not, in fact, relied upon, thereby permit-
ting the 
Shattuck Denn
 inference that the employer was 
shielding an illicit motive.  
Limestone Apparel Corp.,
 255 NLRB 722 (1981); 
LaGloria Oil & Gas Co.,
 337 NLRB 
1120, 1124 (2002).  Applying this principle here, we infer 
from the Respondent™s pretextual claim of job unavailabil-
ity, at a time when it was considering and hiring other appli-
cants, that it was attempting to conceal that union animusŠ

specifically, the union membership of the six job applicants 
Šwas its true motivation in refusing to consider them for 
employment.
5The best evidence supporting this inference lies, as in 
Shattuck Denn
, in ﬁsurrounding facts,ﬂ particularly the 
first evidentiary factor pointed out by the court as possi-

bly ﬁbespeak[ing] antiunion animus,ﬂ i.e., the unex-
plained inclusion of 10 individuals on the Respondent™s 
lockout list who were neither strikers nor on the 
Excel-sior list.  294 F.3d at 189.  The judge in the underlying 
Board decision found that the Respondent, after ﬁnumer-
                                                          
 5 We note that by citing 
Property Resources Corp.
, 863 F.2d 964, 
967 (D.C. Cir. 1988), the D.C. Circuit in this case specifically endorsed 
the principle of 
Shattuck Denn
.  See 294 F.3d at 190.  See also 
South-
west Merchandising Corp. v. NLRB
, 53 F.3d 1334 (D.C. Cir. 1995), 
approving application of 
Shattuck Denn
 in cases, as here, alleging a 
refusal-to-consider violation. 
  TIDEWATER CONSTRUCTION CORP
. 459
ous shifts in position,ﬂ never provided a ﬁcredibleﬂ rea-
son for the inclusion of the 10 in the lockout list and 
stated that he ﬁmight on that basis be inclined to find a 
violation.ﬂ  333 NLRB at 1269Œ1270.  He declined to do 

so, however, because ﬁthere
 was no proof that the 10 
were all Union members [or] . . . applied for employ-

ment.ﬂ  Id. at 1270. 
We agree with the court, however, that what really 
ﬁcountsﬂ is not whether the 10
 applied for work or were 
ﬁactually members of the Unionﬂ
 but, rather, whether the 
Respondent ﬁthought they were.ﬂ  294 F.3d at 190.  That 
would bespeak union membership as the factor motivat-
ing the Respondent™s inclusion of the 10 on the lockout 
list, and support the inference that the same union animus 
motivated the Respondent™s refusal to consider the 6 un-

ion applicants for employment.  As noted by the court, 
the Respondent ﬁcertainly seem[e
d] to [have] . . . thought 
the 10 individuals were members of the Union,ﬂ as indi-
cated by documentary record
s that it maintained which 
identified all of them as ﬁOperating Engineers Local 

147ŠLOCKED OUT EMPLOYEE.
ﬂ  Id.  Accordingly, 

as suggested by the court, we find that the Respondent™s 
placement of the 10 names on 
its not-to-be-hired lockout 
list was motivated by its belief that they were all union 
members and that this eviden
ce of union animus sustains 
the finding of unlawful motivation with respect to the 

Respondent™s refusal to consid
er the 6 applicants for em-
ployment.
6Although not discussed by the court, we think addi-
tional evidence of the Respondent™s unlawful motive lies 

in the Respondent™s comments to Terry Williams during 
the lockout.  As discussed 
above, Terry Williams was a 
union member and a business representative hired during 

the lockout.  Within days of reporting to work, the Re-
spondent™s craft superintendent recognized Williams and 

asked whether there were other union operators working 
for the Respondent, or whether he was the only one who 
had ﬁslipped through the cracks.ﬂ
 We find that this remark made to Williams further 
demonstrates the Respondent™s unlawful motive during 

the lockout of avoiding consideration for employment of 

anyone who was a member of the Union.  Although this 
objective failed with respect to Williams, the remark 
made to him by the Respondent™s superintendent about 

ﬁslipping through the cracksﬂ clearly revealed the exis-
tence of a nonunion hiring policy maintained by the Re-
spondent during the lockout, and that Williams™ hire was 

simply a mistake. 
                                                          
                                                           
6 Chairman Battista does not agree th
at this evidence shows that the 
Respondent believed that the 10 employees were union members.  
Rather, it simply shows that the Respondent believed that they were 
locked out. In sum, for the reasons discussed above, we find, con-
trary to the Board™s original
 decision, that the Respon-
dent was motivated by union animus in declining to con-
sider the six union applicants for employment during the 

lockout.
7  We conclude, therefore, that the Respondent 
violated Section 8(a)(3) and (1) and we shall remedy the 

violation as set forth below. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, 
we will order it to cease and 
desist and take certain affi
rmative action necessary to 
effectuate the policies of the Act. 
The Respondent shall be ordered to consider discrimi-
natees Clarence Ellers, DeAnn Roche, Donald Savage, 

George Stapleford, Ronald Thompson, and Bruce Trau-

ger for future employment in positions for which they 
applied or substantially equi
valent positions, in accord with nondiscriminatory criteri
a, and notify them and the 
Union and the Regional Director for Region 5 of such 

future job openings.  If it is
 shown at a compliance stage 
of this proceeding that, but for the failure to consider 
them, they would have been selected for any other open-
ings, the Respondent shall be ordered to hire them for 
any such positions and make them whole, for any loss of 

earnings and benefits that they may have suffered due to 
the unlawful actions taken against them, in accordance 
with 
F.W. Woolworth Co.
, 90 NLRB 289 (1950), plus 
interest as computed
 in accordance with 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987).  Finally, we 
shall order the Respondent to remove from its files any 

reference to its refusal to consider for employment the 
discriminatees. 
ORDER The National Labor Relations Board orders that the 
Respondent, Tidewater Construction Corporation, Vir-
ginia Beach, Virginia, its offi
cers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 
(a) Failing and refusing to consider applicants for em-
ployment because they are, 
or because they are believed to be, members of the International Union of Operating 

Engineers, Local No. 147. 
(b) In any like or related manner interfering with, re-
straining, or coercing applicants for employment in the 

exercise of the rights guarante
ed them by Section 7 of the 
Act. 2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 460 
(a) Consider discriminatees Clarence Ellers, DeAnn 
Roche, Donald Savage, George Stapleford, Ronald 
Thompson, and Bruce Trauger for future employment in 
positions for which they app
lied, in accord with nondis-
criminatory criteria, and notify the discriminatees and the 
Union and the Regional Director for Region 5 of such 

openings in positions for which the discriminatees ap-

plied, or substantially equivalent positions, in the manner 
set forth in the Remedy section of this Decision and Or-
der. (b) Make whole Clarence Ellers, DeAnn Roche, Don-
ald Savage, George Stapleford, Ronald Thompson, and 

Bruce Trauger for any loss of earnings and other benefits 
suffered because of the discri
minatory refusal to consider 
them for employment in the manner set forth in the Rem-
edy section of this Decision and Order. 
(c) Within 14 days from the date of this Order, notify 
Clarence Ellers, DeAnn Roche, Donald Savage, George 

Stapleford, Ronald Thompson, and Bruce Trauger in 
writing that any future job application will be considered 
in a nondiscriminatory way. 
(d) Within 14 days from the date of this Order, remove 
from its files any reference 
to the unlawful refusal to 
consider, and within 3 days
 thereafter notify Clarence 
Ellers, DeAnn Roche, Donald Savage, George Staple-
ford, Ronald Thompson, and Bruce Trauger in writing 
that this has been done and that the refusals to consider 

will not be used against them in any way. 
(e) Preserve and, within 14 days of a request, or such 
additional times as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its Virginia Beach, Virginia jobsites and other jobsites 

within the jurisdiction of the Union the attached notice 
marked ﬁAppendix.ﬂ
8  Copies of the notice, on forms 
provided by the Regional Director for Region 5, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 

for 60 consecutive days in conspicuous places including 
all places where notices to em
ployees and applicants are 
customarily posted.  Reasonable steps shall be taken by 
                                                          
 8 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
the Respondent to ensure that 
the notices are not altered, defaced, or covered by any other material.  In the event 
that during the pendency of
 these proceedings, the Re-
spondent has gone out of business, or closed a facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 

by the Respondent at any 
time since December 16, 1994. 
(g) Within 21 days after service by Region 5, file with 
the Regional Director a swor
n certification of a responsi-
ble official on a form provided
 by the Region attesting to 
the steps that the Respondent has taken to comply. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in 
any of these protected ac-tivities. 
 WE WILL NOT
 fail and refuse to consider applicants for 
employment because they are, or because we believe 

them to be, members of a union. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
their Section 7 rights protected by the Act. 
WE WILL 
consider discriminatees Clarence Ellers, 
DeAnn Roche, Donald Savage, George Stapleford, 

Ronald Thompson, and Bruce Trauger for future job 

openings in accord with nondiscriminatory criteria, and 
notify them, the International Union of Operating Engi-
neers, Local 147, and the Regi
onal Director for Region 5 
of future openings in positions for which the discrimina-
tees applied or substantially equivalent positions. 
WE WILL 
make whole, with interest, Clarence Ellers, 
DeAnn Roche, Donald Savage, George Stapleford, 

Ronald Thompson, and Bruce Trauger for any losses 
they may have suffered by reason of our discriminatory 

refusal to consider them for employment. 
WE WILL, within 14 days of th
e Board™s Order, notify 
Clarence Ellers, DeAnn Roche, Donald Savage, George 
  TIDEWATER CONSTRUCTION CORP
. 461
Stapleford, Ronald Thompson, and Bruce Trauger in 
writing that any future job application will be considered 
in a nondiscriminatory way. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful refusal to consider for employment the above named 
individuals and, within 3 days
 thereafter, notify them in 
writing that this has been done and that the refusal to 

consider them for employment will not be used against 
them in any way. 
TIDEWATER 
CONSTRUCTION 
CORPORATION
    